Case 19-12809-JKS           Doc 448       Filed 04/10/19 Entered 04/11/19 12:54:09                        Desc Main
                                         Document      Page 1 of 3


 UNITED STATES BANKRUPTCY COURT
 FOR THE DISTRICT OF NEW JERSEY
 Caption in compliance with D.N.J. LBR 9004-1
                                                                                    Order Filed on April 10, 2019 by
                                                                                     Clerk U.S. Bankruptcy Court
 GIBBONS P.C.                                                                           District of New Jersey
 Karen A. Giannelli, Esq.
 Mark B. Conlan, Esq.
 Brett S. Theisen, Esq.
 One Gateway Center
 Newark, New Jersey 07102
 Telephone: (973) 596-4500
 Facsimile: (973) 596-0545
 E-mail: kgiannelli@gibbonslaw.com
          mconlan@gibbonslaw.com
          btheisen@gibbonslaw.com
 Proposed Counsel to the Debtors
 and Debtors-in-Possession


 In re:                                                      Chapter 11

 NEW ENGLAND MOTOR FREIGHT, INC.,                            Case No. 19-12809 (JKS)
 et al.,
                                                             (Jointly Administered)
                            Debtors. 1


      ORDER AUTHORIZING DEBTORS’ EMPLOYMENT AND RETENTION OF
         WHITEFORD TAYLOR & PRESTON LLP AS SPECIAL COUNSEL
      PURSUANT TO 11 U.S.C. § 327(e) EFFECTIVE AS OF THE PETITION DATE

                 The relief set forth on the following pages, numbered two (2) through and including

three (3), is hereby ORDERED.


  DATED: April 10, 2019
          Upon consideration of the application (the “Application”), of the above-captioned debtors

and debtors-in-possession (collectively, the “Debtors” or the “Company”) for entry of an order



1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are
as follows: New England Motor Freight, Inc. (7697); Eastern Freight Ways, Inc. (3461); NEMF World Transport,
Inc. (2777); Apex Logistics, Inc. (5347); Jans Leasing Corp. (9009); Carrier Industries, Inc. (9223); Myar, LLC
(4357); MyJon, LLC (7305); Hollywood Avenue Solar, LLC (2206); United Express Solar, LLC (1126); and NEMF
Logistics, LLC (4666).

                                                                                             2723056.1 115719-100281
Case 19-12809-JKS       Doc 448      Filed 04/10/19 Entered 04/11/19 12:54:09             Desc Main
                                    Document      Page 2 of 3
Page:       3
Debtors:    New England Motor Freight, Inc., et al.
Case No.:   19-12809 (JKS)
Caption:    Order Authorizing Debtors’ Employment and Retention of Whiteford Taylor &
            Preston LLP as Special Counsel Pursuant to 11 U.S.C. § 327(e) Effective as of the
            Petition Date

authorizing the Debtors to employ and retain Whiteford Taylor & Preston LLP (“WTP”) as special

counsel to the Debtors for corporate, real estate, financing, tax and litigation matters pursuant to

section 327(e) of title 11 of 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”); and the Court

having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Standing Order

of Reference to the Bankruptcy Court Under Title 11 of the United States District Court for the

District of New Jersey, entered on July 23, 1984, and amended on September 18, 2012 (Simandle,

C.J.); and venue being proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409; and this

matter being a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and notice of the Application

being sufficient under the circumstances; and it appearing that no other or further notice need be

provided; and the Court, after hearing the arguments of the Office of the United States Trustee

(“UST”) and counsel to the Official Committee of Unsecured Creditors (the “Committee”), having

determined that the relief sought in the Application is in the best interests of the Debtors, their

estates and creditors on the limited bases set forth below; and after due deliberation and sufficient

cause appearing therefor;

       IT IS HEREBY ORDERED THAT:

       1.      The Application is GRANTED as set forth herein.

       2.      The retention of WTP as special counsel to the Debtors is hereby authorized and

approved pursuant to 11 U.S.C. § 327(e), effective as of February 11. 2019 (the “Petition Date”),

for the services rendered by WTP to date. Any future services for which WTP is being engaged

shall be approved only upon the filing by WTP and service upon UST and the Committee of WTP’s

supplemental disclosures related to the specific services for which WTP is being engaged.


                                                                               2723056.1 115719-100281
Case 19-12809-JKS          Doc 448     Filed 04/10/19 Entered 04/11/19 12:54:09              Desc Main
                                      Document      Page 3 of 3
Page:          4
Debtors:       New England Motor Freight, Inc., et al.
Case No.:      19-12809 (JKS)
Caption:       Order Authorizing Debtors’ Employment and Retention of Whiteford Taylor &
               Preston LLP as Special Counsel Pursuant to 11 U.S.C. § 327(e) Effective as of the
               Petition Date

          3.      Any and all compensation to be paid to WTP for services rendered on the Debtors’

behalf shall be fixed by application to this Court in accordance with Sections 330 and 331 of the

Bankruptcy Code and such Rules of Local and Federal Bankruptcy Procedure as may then be

applicable, unless an alternate arrangement for interim compensation is authorized by the Court.

          4.      A copy of this Order shall be served on all parties-in-interest within seven (7) days

hereof.

          5.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order.

          6.      This Court shall retain exclusive jurisdiction to hear and decide any and all disputes

related to or arising from the implementation, interpretation and enforcement of this Order.




                                                                                  2723056.1 115719-100281
